DEPARTMENT OF HEALTH AND HUMAN SERVICES
Departmental Appeals Board

Civil Remedies Division

In the Case of

The Inspector General,
- Ver DATE: Nov 15, 1988

Neville Anthony, M.D., Docket No. C-44

Respondent DECISION CR 15

NST RESPONDENT

The Inspector General (the I.G.) has moved to enter a
default judgment against Respondent.1/ This motion has
not been opposed. After careful consideration of the
I.G.’s motion, applicable law, and the record of this
proceeding, I conclude that the motion is meritorious. I
am therefore entering a default judgment against
Respondent which includes imposition of: (1) a penalty of
$60,000; (2) an assessment of $660; and (3) an exclusion
for ten years from the Medicare and Medicaid programs.

BACKGROUND STATEMENT

This is a civil money penalties, assessment, and exclusion
case arising from the I.G.’s determination that Respondent
submitted false claims for Medi-Cal (California’s Medicaid
program) services. By notice dated June 1, 1988, the I.G.
asserted that between June 1 and July 9, 1982, the
Respondent presented or caused to be presented for
Medicaid reimbursement 33 claims for items or services

1/ The 1.G.’s motion also requested additional
alternative relief consisting of admission of certain
items into evidence, partial summary judgment against
Respondent, and establishment of certain assertions by the
I.G. as admissions by Respondent. Although these requests
may have merit, my decision to enter a default judgment
renders them moot, and they are denied.
-2-

Medicaid reimbursement 33 claims for items or services
that were not provided as claimed. The I.G. further
alleged that Respondent knew, had reason to know, or
should have known that the items or services were not
provided as claimed. The I.G. asserted that Respondent’s
culpability in making these allegedly false claims was
substantial, averring that on October 17, 1984, Respondent
was convicted, after trial in California state court, of
15 counts of filing false Medi-Cal claims in violation of
section 1410 of the Welfare and Institute Code of
California and of petty theft in violation of section 488
of the Penal Code of California. These criminal acts were
asserted to be part of a larger pattern of fraudulent or
abusive practices by which Respondent intended to maximize
Medicaid reimbursement with little regard to medical
necessity or the need for integrity of patient charts,
discernible over a period of at least two years. The I.G.
further advised Respondent that it had considered other
potentially aggravating and mitigating factors.

Respondent was advised that in consideration of all of the
foregoing, and pursuant to the provisions of section 1128A
of the Social Security Act (42 U.S.C. 1320a-7a (1983 and
1988 Supp.)) as implemented by 42 C.F.R. 1003.100 et seq.
(1987), the I.G. was proposing to impose a civil money
penalty of $60,000, an assessment of $660, and a ten year
exclusion from the Medicare and Medicaid programs.

The I.G.’s notice also advised Respondent that he was
entitled to request a hearing, and it informed him of the
specific regulatory criteria he had to satisfy in making a
request for a hearing (Respondent was also provided with a
copy of the regulations governing civil money penalty
hearings). Respondent requested, and the I.G. granted, an
extension of time for filing a hearing request.

Respondent filed a handwritten hearing request on August
8, 1988, and the matter was assigned to me for hearing and
decision.

On September 1, 1988, I issued an Order which, among other
things, directed Respondent to file a more definite
hearing request in compliance with the regulations. On
September 19, 1988, I issued an Order which established a
schedule for discovery and exchange of exhibits and names
of proposed witnesses, and which set a hearing date of
November 14, 1988. This Order was twice modified by me at
the I.G.’s request. The I.G. filed its motion for entry
of a default judgment on October 21, 1988, and on October
28,1988 I issued an Order staying the proceeding pending
my decision on the I.G.’s motion.2/

ISSUES

The issues raised by the I.G.’s motion are whether:

1. Respondent has failed to comply with regulatory
requirements and with directives contained in Orders that
I have issued in this proceeding;

2. Respondent has meaningfully participated in this
proceeding;

3. Respondent’s failure to participate in this
proceeding constitutes a failure to defend the action,
pursuant to 42 U.S.C. 1320a-7a(c) (4); and

4. A default judgment against Respondent, including
a penalty of $60,000, an assessment of $660, and a ten
year exclusion from the Medicare and Medicaid programs, is
a sanction which reasonably relates to the severity and
nature of Respondent’s failure to defend the action.

APPLICABLE STATUTES AND REGULATIONS

1. The Civil Monetary Penalties Law. Subsection (a)
of the Civil Monetary Penalties Law, 42 U.S.C. 1320a-
7a(a), provides in relevant part that any person
submitting a claim for Medicare or Medicaid reimbursement
for an item or service that that person knew, had reason
to know, or should have known, was not provided as claimed
shall be subject to a civil money penalty of not more than
$2,000 for each item or service, an assessment of not more
than twice the amount claimed for each item or service,
and exclusion from participating in the Medicare and
Medicaid programs. Subsection (c)(2) provides that an
adverse determination shall not be made against a person
pursuant to the law until the person has been given
written notice and an opportunity for the determination to
be made on the record after an evidentiary hearing.
Subsection (c)(4) provides that the official conducting
the hearing (an Administrative Law Judge) may sanction a
person for failing to comply with an order or procedure,
failing to defend an action, or other misconduct as would
interfere with the speedy, orderly or fair conduct of the

2/ A chronology of this proceeding is set forth in an
Appendix to this Order.
-4-

hearing. "Such sanction shall reasonably relate to the
severity and nature of the failure or misconduct"
(Emphasis added) (Id.). Sanctions may include entering a
default judgment (42 U.S.C. 1320a-7a(c) (4) (F))-

2. The Civil Monetary Penalties Requlations.
Regulations governing civil money penalty, assessment, and
exclusion proceedings are contained in 42 C.F.R. Part
1003. The regulations provide that a respondent who
desires a hearing must specifically answer the I.G.’s
notice of proposed penalty, assessment, and exclusion by
admitting or denying whether the allegedly false claims
itemized in the notice were presented for payment, and
stating any affirmative defenses. 42 C.F.R. 1003.109(b).
If a respondent does not timely request a hearing, the
I.G. may, pursuant to 42 C.F.R. 1003.110, impose the
proposed penalty, assessment, and exclusion. Section
1003.115 vests control of the hearing in the
Administrative Law Judge. Section 1003.117(a) provides
that the Administrative Law Judge shall allow a party
seeking discovery of documents to inspect and copy all
documents which are not privileged, which are relevant to
the issues in the proceeding, and which are in the
possession of the other party. Subsection (c)(1) of this
regulation provides for exchange of witness lists, prior
statements of witnesses, and proposed hearing exhibits
within specified deadlines, and subsection (c) (2)
establishes deadlines for completion of discovery.

FINDINGS OF FACT AND CONCLUSIONS OF LAW

1. The notice of proposed penalty, assessment, and
exclusion specifically enumerated the items or services
alleged to not have been provided as claimed. Respondent
was specifically advised of the reasons relied upon by the
I.G. to support the proposed penalty, assessment, and
exclusion.

2. The notice explicitly informed Respondent of the
regulatory criteria he had to comply with in filing his
hearing request.

3. Respondent requested a hearing so that he could
"defend (himself) against unfounded allegations and
prejudice--presented as though they are proven facts." He
did not specifically admit or deny that the claims at
issue had been presented or were caused to be presented
for payment, nor did Respondent enumerate any defenses
upon which he intended to rely.
4. Respondent’s hearing request did not comply with
the requirements of 42 C.F.R. 1003.109. He was notified
in writing that his hearing request was deficient, and was
subsequently ordered by me to file a more definite
request. I advised Respondent in that Order that his
failure to comply with my directives could result in the
imposition of sanctions against him, including entry of a
default judgment.

5. Respondent did not file a more definite hearing
request within the time limits ordered by me or at any
time thereafter.

6. On September 1, 1988, I notified the parties in
writing that a prehearing conference would be held on
September 15, 1988 to establish a discovery schedule and
set a date and location for the evidentiary hearing.

7. On September 14, 1988, Respondent requested that
the prehearing conference be rescheduled, allegedly
because of a personal scheduling conflict that he had. He
admitted receiving my September 1 notice, but asserted
that he had not noticed the date of the prehearing
conference. He declined offers to conduct the conference
by telephone or to assist him to resolve his alleged
schedule conflict so that he could attend the prehearing
conference.

8. At my instruction, Respondent was notified that
his request to postpone the prehearing conference was
denied. He did not attend the September 15 prehearing
conference, which was held in his absence.

9. On September 19, 1988, I issued a Prehearing
Order and Notice of Hearing which, among other things,
established a schedule for the parties to exchange
discovery requests, proposed stipulations, documents,
exhibit lists, and witnesses’ names and statements.

10. Respondent has not filed any requests pursuant
to this Order. He has not responded to any of the I.G.’s
requests. He has not offered the names or statements of
any proposed witnesses.

11. The I.G. filed its motion for default judgment
and alternative relief on October 21, 1988. Respondent
has filed no response to the motion.

12. Respondent has not communicated with me or the
I.G. since the inception of this proceeding, aside from
his initial hearing request and his request to postpone
the September 15, 1988 prehearing conference.

13. Respondent has been provided the opportunity to
have an evidentiary hearing in this proceeding, as is
required by 42 U.S.C. 1320a-7a(c) (2). Respondent’s
failure to: file a more specific hearing request; attend
the September 15, 1988 prehearing conference or
satisfactorily explain his failure to attend; comply with
the discovery and other prehearing directives issued by
me; respond to the I.G.’s motion for entry of a default
judgment and for alternative relief; and to meaningfully
participate in this proceeding, constitute a failure to
defend this action, as defined by 42 U.S.C. 1320a-

Ja(c) (4).

14. A default judgment against Respondent, pursuant
to 42 U.S.C. 1320a-7a(c) (4) (F), which includes imposition
of a civil money penalty of $60,000, an assessment of
$660, and an exclusion for ten years from the Medicare and
Medicaid programs, is a sanction which reasonably relates
to the severity and nature of Respondent’s failure to
defend this proceeding.

ANALYSIS

I am entering a default judgment against Respondent which
includes the penalty, assessment, and exclusion proposed
by the I.G. The sanction I am imposing is among the
strongest permitted by law--resolution of all issues in
the proceeding against Respondent without a hearing or
creation of an evidentiary record. My decision is amply
supported by Respondent’s abandonment of even the pretense
of a defense in this proceeding.

1. Respondent has not complied with regulatory
requirements and with the terms of Orders entered in this
proceeding. The hearing request filed by Respondent was
deficient in two respects. It failed to specifically
admit or deny that the items or services alleged by the
I.G. to have been falsely claimed were presented for
payment, and it failed to specify the defenses Respondent
intended to rely on. Respondent was advised, prior to
filing his request, of the regulatory criteria to which
his request had to conform. He was told by letter that
his hearing request was deficient, and he was requested to
file a more definite request. I subsequently ordered
Respondent to file a more definite request and advised him
that he could be sanctioned for not complying with my

Orders. Despite all of this, Respondent has filed
nothing.

Respondent has ignored all of the discovery directives and
prehearing deadlines articulated in my September 19, 1988
Prehearing Order. He has neither requested discovery nor
has he responded to any of the I.G.’s discovery requests.
He has ignored deadlines for responding to requests for
stipulations, producing documents, submitting the names of
proposed witnesses and copies of any statements by them,
and exchanging proposed hearing exhibits.

2. Respondent has not meaningfully participated in
this proceeding. Respondent’s failure to comply with
regulatory requirements and the terms of my Orders is part
of a pattern of noninvolvement which has persisted since
the inception of this proceeding. Respondent neither
attended the September 15, 1988 prehearing conference, nor
provided a credible explanation for his failure to attend.
He displayed no interest in offers to assist him to adjust
his schedule so that he could either attend the conference
or participate by telephone. During the course of the
proceeding, numerous communications have been directed to
Respondent by me and the I.G. in addition to those
described in the preceding section. These have included
various motions, including motions to amend or clarify my
Prehearing Order, a motion for a stay of proceedings, and
of course, the I.G.’s motion to enter a default judgment.
Respondent has not provided a response to any of them.
Respondent’s obvious disinterest is most manifest in his
failure to respond to the motion to enter a default
judgment, because that motion clearly noticed Respondent
that its resolution could determine the outcome of the
proceeding. I stressed this possible outcome in my Order
staying the proceeding, which was sent to Respondent at a
time when he could have responded to the motion to enter a
default judgment, but this warning obviously failed to
induce Respondent to file a response. Indeed, with the
exception of his hearing request and his request to
postpone the September 15, 1988 prehearing conference,
Respondent has engaged in no communications, either with
me or the I.G., concerning the proceeding.

3. Respondent’s failure to participate in the
proceeding constitutes failure to defend the action. I
will not second-guess Respondent’s reasons for his failure
to participate in the proceeding, but his noninvolvement
clearly constitutes abandonment of any attempt to defend
the action within the meaning of 42 U.S.C. 1320a-7a(c) (4).
My conclusion takes into account Respondent’s pro se
status. A respondent who is not represented by an
attorney may be less sensitive to regulatory requirements
and the terms of prehearing orders than would a respondent
who is represented. A pro se respondent may not prosecute
his defense as efficiently as a represented

respondent. 3/ But even a pro se respondent would be
expected to make some minimal effort to defend his case,
and this Respondent has not done so.

4. A default judgment against Respondent, including

a penalty of $60,00 a ssessme’ fe) and_a_ten
exclusion from the Medica icaid programs is

a sanction which reasonab veri n

nature of Respondent’s failure to Sopot the action. The

Civil Monetary Penalties Law provides that I may enter
sanctions against a party who fails to defend an action.
42 U.S.C. 1320a-7a(c) (4). The enumerated sanctions
include, at subsection (c)(4)(F), entering a default
judgment. However, any sanction I enter "shall reasonably
relate to the severity and nature of the failure or
misconduct" (Id.). In this case, a default judgment,
including the penalty, assessment, and exclusion proposed
by the I.G., is reasonable.

Had Respondent not filed a request for a hearing in this
case, the I.G. could have imposed the proposed penalty,
assessment, and exclusion pursuant to 42 C.F.R. 1003.110.
Here, Respondent filed a plainly inadequate document and
then simply walked away from the matter. Respondent’s
refusal to file a responsive hearing request, coupled with
his subsequent failure to meaningfully participate in the
proceeding, puts him on the same footing as a respondent
who does not file a hearing request.

Were I to address Respondent’s individual failures to
comply with regulatory criteria and prehearing Orders on a
piecemeal basis, applying less severe sanctions than
default judgment in each event, the cumulative effect of
such sanctions in this case would be indistinguishable
from a default judgment. For example, I could have struck

3/ I have given this Respondent more leeway to defend
himself than I would have given to a represented
respondent. I have taken steps to assure that regulatory
requirements and the possible consequences of not
complying with regulations or my Orders were explained to
Respondent. I have also forborne-~until now--from
entering sanctions against Respondent.
Respondent ’s hearing request based on its inadequacies and
Respondent ’s failure to rectify them, pursuant to

42 U.S.C. 1320a-7a(c) (4) (C). Had I done so, the I.G.
would have been free to impose the full proposed penalty,
assessment, and exclusion. I could also have deemed the
allegations in the I.G.’s notice of proposed penalties,
assessments, and exclusion to be established, based on
Respondent’s failure to respond to the I.G.’s discovery
requests and requests for stipulations. Additionally, I
could have prohibited Respondent from offering evidence,
given his failure to file an acceptable hearing request.
The consequence of these sanctions would have been to
establish the I.G.’s case and to preclude Respondent from
offering a defense. There would have been nothing left to
litigate.

I am aware of the expense to the taxpayers that would
result from an evidentiary hearing in this case. I had
originally scheduled a hearing in New York, where
Respondent resides, as an accommodation to him. Neither
the I.G.’s counsel, the Departmental Appeals Board
attorney staff, nor I, are stationed in New York, and all
of the I.G.’s proposed witnesses reside elsewhere. The
cost of travel and per diem which would have been
necessitated by a hearing would have been substantial.
Other costs would include purchasing a hearing transcript,
and the salaries of federal employees involved in the
hearing for the period of their involvement. Due process
and the Civil Monetary Penalties Law require such
expenditures by the government in any case where the
respondent articulates and prosecutes a defense. Such is
not required where a respondent fails to offer a defense
or abandons it. The law requires that respondents be
given the opportunity to present their defenses at a
hearing. Where, as in this case, the government offers a
respondent the opportunity to defend himself and that
opportunity is spurned, the government’s legal obligation
is discharged.

My decision to enter a default judgment against Respondent
does not embody any decision of the merits of this
proceeding. No evidence is before me, and therefore, it
would be inappropriate for me to characterize the I.G.’s
case or to draw conclusions from the I.G.’s allegations.
But inasmuch as Respondent has abandoned his defense, it
would also be inappropriate for me to enter a judgment for
a lesser penalty, assessment, or exclusion than that
proposed by the I.G. As I have previously noted,
Respondent’s failure to defend the case puts him on the
same footing as a respondent who does not request a
- 10 -

hearing. In that circumstance, the I.G. may impose the
full proposed penalty, assessment, and exclusion, and that
consequence is equally merited here.4/

ORDER

I Order that a default judgment be entered against
Respondent. Respondent is Ordered to:

1. Pay a penalty of $60,000;
2. Pay an assessment of $660; and

3. Be suspended from the Medicare and Medicaid
programs for a period of ten years.

/s/

Steven T. Kessel
Administrative Law Judge

4/Although I am not making a finding on the merits, I
would note that the I.G. has alleged that Respondent was
convicted in a criminal proceeding of having filed false
claims on 15 of the 33 items or services at issue in this
proceeding. Were the I.G. to establish the conviction at
a hearing, then the doctrine of collateral estoppel would
operate to direct an adverse finding against Respondent on
those fifteen items or services. 42 U.S.C. 1320a-

J7a(c) (3); 42 C.F.R. 1003.114(c).-
APPENDIX

Chronology of Proceeding

1. June 1,1988: The I.G. sends its notice of
proposed penalty, assessment and exclusion to Respondent.
The notice advises Respondent that any hearing request he
files "(M)ust be accompanied by an answer to this letter
which, with respect to the claims identified in this
notice, admits or denies that you presented or caused to
be presented such claims, and which states any defenses
upon which you intend to rely...." Respondent is also
provided with regulations governing civil money penalty
proceedings. 42 C.F.R. 1003.100 et seq.

2. July 7, 1988: The I.G. grants Respondent's
request for additional time to respond to the notice of
proposed penalty, assessment, and exclusion.

3. August 8, 1988: Respondent files a hearing
request. The request does not admit or deny that
Respondent presented or caused to be presented the claims
at issue, nor does it articulate any defenses upon which
Respondent intends to rely.

4. August 19, 1988: Gerald Choppin, Chief, Civil
Remedies Division, Departmental Appeals Board, writes to
Respondent, advising him, in effect, that his hearing
request does not comply with regulatory requirements.
Respondent is requested to provide the required
information as soon as possible. Respondent does not
reply to this letter.

5. August 29, 1988: The proceeding is assigned to
Administrative Law Judge Steven T. Kessel (ALJ) for
hearing and decision.

6. September 1, 1988: The ALJ issues an Order
scheduling a prehearing conference for September 15, 1988.
The Order is sent to the parties with a transmittal letter
from Mr. Choppin. The transmittal letter refers to Mr.
Choppin's August 19 letter to Respondent and notes that no
response has been received. The letter also refers the
parties to Paragraph 6 of the ALJ's Order, which puts the
parties on notice of possible sanctions for failure to
comply with the ALJ's Orders or any procedural
requirement, including the requirement that specific
information be provided in the hearing request. The ALJ's
Order specifically orders Respondent, at Paragraph 4, to
file a more specific hearing request by September 9, 1988.
7. September 9, 1988: The deadline to file a more
specific hearing request expires without Respondent having
filed anything.

8. September 12, 1988: Mr. Choppin sends a telegram
to Respondent, requesting Respondent to call him on
September 13.

9. September 13, 1988: The I.G. serves initial
proposed stipulations of fact on Respondent and files a
prehearing memorandum. Respondent does not call Mr.
Choppin.

10. September 14, 1988: Respondent telephones Mr.
Choppin to request a postponement of the September 15,
1988 prehearing conference. Respondent asserts that on
September 15 he has a conflict, consisting of a 12:00
noon appearance before the New York Board of Health. He
declines Mr. Choppin's offer to contact the New York Board
of Health on Respondent's behalf. The Respondent also
rejects the offer to have the prehearing conference
conducted by telephone, asserting that he would be enroute
to the Board of Health at the time of the telephone call.
Respondent admits having received the notice of the
prehearing conference, but claims that he had overlooked
the conference date set forth in the notice. Mr. Choppin
advises Respondent that it is unlikely that the ALJ will
postpone the prehearing conference on such short notice,
given the explanation offered by Respondent for his
postponement request.

ll. September 14, 1988: Pursuant to the ALJ's
direction, Mr. Choppin sends a telegram to Respondent
advising him that the prehearing conference will not be
postponed.

12. September 15, 1988: The prehearing conference
is held, and Respondent does not attend.

13. September 19, 1988: Both parties are sent a
Prehearing Order and Notice of Hearing, along with a
transmittal letter from Mr. Choppin. The parties are also
provided with Mr. Choppin's notes concerning his September
14 telephone conversation with Respondent. The
transmittal letter advises Respondent that if he disagrees
with Mr. Choppin's account of the conversation, he should
state his disagreement by no later than five days from
receipt of the letter. Respondent is also advised that
Mr. Choppin will continue to make his services available
to Respondent to answer Respondent's procedural questions.
Respondent communicates nothing in response to this
letter.

The Prehearing Order: sets a hearing on the merits for
November 14, 1988, in New York; recites that Respondent
has not articulated issues, defenses, or mitigating facts
in response to the I.G.'s allegations, and has not
complied with the ALJ's Order directing him to file a more
definite hearing request; directs the parties to identify
the discovery they intend to request and to file and serve
their requests by October 3, 1988; directs Respondent to
respond to the I.G.‘s initial proposed stipulations by
November 1, 1988; directs Respondent to serve any proposed
stipulations he may have by October 15, 1988, and directs
the I.G. to respond to these by November 1, 1988; directs
the parties to exchange initial exhibit lists and proposed
witness lists by October 15, 1988; directs the parties to
exchange written statements in lieu of testimony and
written statements of witnesses, and the last known
addresses of witnesses by October 15, 1988; establishes a
deadline for final exchange of witness lists and exhibits
of November 1, 1988; and establishes November 1, 1988, as
the deadline for preliminary motions by either party.

The Prehearing Order also urges any party having a
question about the proceeding to request a telephone
conference,

14. September 23, 1988: The I.G. moves to advance
Respondent’s deadline (to respond to the I.G.'s proposed
stipulations) to October 15, 1988.

15. September 23, 1988: The ALJ gives Respondent
until September 29, 1988 to answer the I.G.'s motion.

16. September 28, 1988: The 1.G. files its

discovery request.

17. September 30, 1988: Respondent has not answered
the I.G.'s motion. The ALJ issues an Order granting the
motion.

18. September 30, 1988: The deadline for filing
discovery requests expires. Respondent has filed no
request.

19, October 7, 1988: The I.G. submits supplemental
proposed stipulations and moves for an Order directing
Respondent to respond to them by October 15, 1988.
Respondent files no answer to this motion.
20. Qcetober 13, 1988: By direction of the ALJ, Mr.
Choppin corresponds with the parties, clarifying certain
deadlines in the September 19 Prehearing Order.

21. October 14, 1988: The I.G. files its proposed
witness and exhibit lists.

22. October 15, 1988: The deadline expires for
filing proposed witness and exhibit lists. Respondent has
filed neither a proposed witness nor a proposed exhibit
list.

23. October 15, 1988: The deadline for Respondent
to file proposed stipulations expires. Respondent has not
filed any proposed stipulations.

24. October 19, 1988: The ALJ partially grants the
I.G.'s unopposed October 7 motion by issuing an Order
directing Respondent to respond to the I.G.'s supplemental
proposed stipulations by October 21, 1988. Respondent is
sent a telegram advising him of the ALJ's Order.

25. October 21, 1988: The deadline for Respondent
to respond to the I.G.'s supplemental proposed
stipulations expires. Respondent files no response to the
proposed stipulations.

26. October 21, 1988: The I.G. files a motion for a
default judgment against Respondent, and for alternative
relief. Simultaneously, the I.G. moves to stay the
proceedings.

27. October 25, 1988: The ALJ orders the deadline
(to answer the motion for a stay) to be advanced to
October 27, 1988. Respondent is sent a telegram advising
him of the ALJ's Order.

28. October 27, 1988: The deadline to answer the
motion for a stay expires. Respondent does not answer the
motion.

29. October 28, 1988: The ALJ issues an Order
granting a stay of the proceedings. The Order notes that
a decision to grant any of the substantive relief sought
by the I.G. in its motion for a default judgment and for
alternative relief would “profoundly affect the outcome
and trial of this matter," with consequences ranging from
disposition of the proceeding to eliminating or reducing
many of the evidentiary or proof burdens which would
otherwise be assumed by the I.G. Copies of this Order
are sent to Respondent by both Certified and regular
mail.

30. November 1, 1988: The deadline for Respondent
to answer the I.G.°s motion for a default judgment and

alternative relief expires. Respondent files no response
to the motion.
